DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 11 are objected to because of the following informalities:  
As to claim 3, the phrase “the associated one of the first switches” in line 15 of the claim should be changed to “an associated one of the first switches”,  since “an associated one of the first switches” was not previously recited in the claim .  Appropriate correction is required.
As to claim 3, the phrase “the associated one of the second switches” in line 16 of the claim should be changed to “an associated one of the second switches”,  since “an associated one of the second switches” was not previously recited in the claim .  Appropriate correction is required.
As to claim 11, “a resonant circuit” in line 3 of the claim should be changed to “a first resonant circuit”, since line 28 of the claim recites “a second resonant circuit”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	As to claim 1, it is unclear whether “the associated one of the second capacitors” in line 22 and line 25 of the claim refers to “an associated one of the second capacitors” recited in lines 10-11 or “an associated one of the second capacitors” recited in line 13 of the claim. Which “associated one of the second capacitors” are you referring to?  
 	Claim 2 is rejected based on dependence on claim 1.
 	As to claim 3, it is unclear whether “the second selection terminal” in lines 15-16 and lines 16-17  of the claim refers to “a second selection terminal” recited in lines 2-3 or “a second selection terminal” recited in lines 8-9 of the claim. Which “second selection terminal” are you referring to?  
 	Claims 4-6 are rejected based on dependence on claims 1 and 3.
 	As to claim 7, it is unclear whether “the switches” in line 11 of the claim refers to  first switches or  second switches in line 8 of the claim. Which switches are you referring to?
 	As to claim 7, it is unclear whether “the associated one of the second capacitors” in line 24 and line 27 of the claim refers to “an associated one of the second capacitors” recited in lines 12-13 or “an associated one of the second capacitors” recited in lines 14-15 of the claim. Which “associated one of the second capacitors” are you referring to?  
 	As to claim 8, it is unclear whether “the switches” in line 1 of the claim refers to first switches or second switches in line 8 of  claim 7. Which switches are you referring to?
 	As to claim 9, it is unclear whether “the switches” in line 1 of the claim refers to first switches or second switches in line 8 of  claim 7. Which switches are you referring to?
 	As to claim 10, it is unclear whether “the switches” in line 1 of the claim refers to first switches or second switches in line 8 of  claim 7. Which switches are you referring to?
 	As to claim 11, it is unclear whether “the associated one of the second capacitors” in line 24 and line 27 of the claim refers to “an associated one of the second capacitors” recited in line 13 or “an associated one of the second capacitors” recited in line 15 of the claim. Which “associated one of the second capacitors” are you referring to?  
 	Claim 12 is rejected based on dependence on claim 11.

Allowable Subject Matter
Claims 1-2, 4-10 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3 and 11 would be allowable if rewritten or amended to overcome the claim objection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record does not disclose applicant’s claimed invention:
“An integrated circuit, comprising:  
a first terminal configured to be connected to a resonant circuit including a first capacitor and a coil, wherein the first terminal is configured to be connected to a first end of the first capacitor; 
a second terminal configured to be connected to a second end of the first capacitor; 
a plurality of second capacitors connected in parallel between the first and second terminals; 	a control circuit which, in operation, changes a capacitance of each of the second capacitors;  	a plurality of first switches, wherein each of the first switches is connected to an associated one of the second capacitors; and 	a plurality of second switches, wherein each of the second switches is connected to an associated one of the second capacitors, 	wherein the second capacitors each have a laminated structure including: 	a substrate formed of an n-type semiconductor or of an p-type semiconductor, 	an insulating film, 	a floating gate, and 	a gate electrode, 	wherein the first switches each include a common terminal, 	wherein the common terminal of each of the first switches is connected to the gate 	electrode of the associated one of the second capacitors, 	wherein the second switches each include a common terminal, and 	wherein the common terminal of each of the second switches is connected to the substrate of the associated one of the second capacitors.”
As to claim 7, the prior art of record does not disclose applicant’s claimed invention:
“An integrated circuit comprising: 	a first terminal configured to be connected to a resonant circuit including a first capacitor and a  coil, wherein the first terminal is configured to be connected to a first end of the first capacitor; 	a second terminal connected to a second end of the first capacitor; 	a plurality of second capacitors connected in parallel between the first and second terminals; 	a plurality of first and second switches respectively disposed in series with the second capacitors; and 	a control circuit which, in operation, controls an on state and an off state of each of the switches; 	wherein each of the first switches is connected to an associated one of the second capacitors, 	wherein each of the second switches is connected to an associated one of the second capacitors, 	wherein the second capacitors each have a laminated structure including: 	a substrate formed of an n-type semiconductor or of an p-type semiconductor, 	an insulating film, 	a floating gate, and 	a gate electrode, 	wherein the first switches each include a common terminal, 	wherein the common terminal of each of the first switches is connected to the gate electrode of the associated one of the second capacitors, 	wherein the second switches each include a common terminal, and 	wherein the common terminal of each of the second switches is connected to the substrate of the associated one of the second capacitors.”
As to claim 11, the prior art of record does not disclose applicant’s claimed invention:
“An electronic pen, comprising: 	an integrated circuit including: 	a first terminal configured to be connected to a resonant circuit including a first capacitor and a coil, wherein the first terminal is configured to be connected to a first end of the first capacitor; 	a second terminal configured to be connected to a second end of the first capacitor; 	a plurality of second capacitors connected in parallel between the first and second terminals; 	a control circuit which, in operation, changes a capacitance of each of the second capacitors; 	a plurality of first switches, wherein each of the first switches is connected to an associated one of the second capacitors; and 	a plurality of second switches, wherein each of the second switches is connected to an associated one of the second capacitors, 	wherein the second capacitors each have a laminated structure including: 	a substrate formed of an n-type semiconductor or of an p-type semiconductor, 	an insulating film, 	a floating gate, and 	a gate electrode, 	wherein the first switches each include a common terminal, 	wherein the common terminal of each of the first switches is connected to the gate electrode of the associated one of the second capacitors, 	wherein the second switches each include a common terminal, and 	wherein the common terminal of each of the second switches is connected to the substrate of the associated one of the second capacitors; and 	a second resonant circuit, 	wherein the first capacitor includes a variable-capacitance capacitor which, in operation, varies a capacitance of the variable-capacitance capacitor in accordance with pressure applied to a nib of the electronic pen.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624